Citation Nr: 9921034	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  96-34 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC


THE ISSUES

1.  Entitlement to service connection for disability claimed as 
due to exposure to Agent Orange.  

2.  Entitlement to service connection for a cervical spine 
disability.  

3.  Entitlement to an increased rating for head and facial scars, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from August 1964 to 
September 1969.  

A perfected appeal to the Board of Veterans' Appeals (Board) of a 
particular decision entered by a Department of Veterans Affairs 
(VA) regional office (RO) consists of a notice of disagreement in 
writing received within one year of the decision being appealed, 
and after a statement of the case has been furnished, a 
substantive appeal received within 60 days of the issuance of the 
statement of the case or within the remainder of the one-year 
period following notification of the decision being appealed.  
The present case, as it concerns disability claimed to be due to 
exposure to Agent Orange, arises from a September 1995 rating 
action, with which the veteran expressed disagreement in October 
1995.  The matter concerning entitlement to service connection 
for a cervical spine disability arose from a January 1996 rating 
action, with which the veteran disagreed in March 1996.  A 
statement of the case regarding these matters was issued in April 
1996, and the veteran's appeal was perfected upon the receipt at 
the RO of a VA Form 9 (Appeal to Board of Veterans' Appeals) 
later that month.  

With regard to the development of an appeal concerning the 
evaluation of the veteran's service-connected facial scars, the 
Board will address that matter in the Remand portion of this 
decision, below.

In addition to the foregoing, the Board observes that the RO has 
also certified as on appeal a claim for service connection for 
the residuals of a head injury.  With respect to this matter, 
however, the veteran's contentions make it clear that the injury 
to which this refers is one which he believes he sustained in an 
in-service automobile accident, and which resulted in his current 
cervical spine disability.  Since a claim for service connection 
for a cervical spine disability is already the subject of a 
separate appeal, no useful purpose would be served by rendering a 
separate decision addressing the residuals of a head injury.  
Rather, the Board will directly address whether service 
connection is warranted for a cervical spine disability.  That 
issue is also dealt with in the Remand, below.

The Board also notes that, in the April 1999 statement submitted 
by the veteran's representative, there were comments made 
regarding a medical opinion that indicated the veteran developed 
a hip disability due to an injury in service.  The veteran was 
denied service connection for a right hip injury in the September 
1995 rating action.  Since the veteran did not appeal that 
decision, it is not properly before the Board at this time.  
Nevertheless, the representative's comments may be construed as 
an attempt to reopen that claim.  Accordingly, this matter is 
referred to the RO for any appropriate action.  


FINDING OF FACT

The veteran's assertion that he has disability related to 
exposure to Agent Orange in service is not supported by any 
medical evidence that would render the claim for service 
connection for that disability plausible under the law.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim for service 
connection for a disability claimed as due to Agent Orange 
exposure.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under applicable criteria, service connection may be granted for 
disability resulting from disease or injury which was incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
In regard to the veteran's claim for benefits based upon his 
asserted exposure to Agent Orange, however, the threshold 
question is whether he has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  If he has not, the claim must fail and there is no 
further duty to assist in its development.  38 U.S.C.A. § 5107; 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This requirement has 
been reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 1464, 
1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998).  That decision upheld the earlier decision of 
the United States Court of Veterans Appeals (redesignated the 
United States Court of Appeals for Veterans Claims, effective 
March 1, 1999), which made clear that it would be error for the 
Board to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

The Court of Appeals for Veterans Claims has also held that, in 
order to establish that a claim for service connection is well 
grounded, there must be competent evidence of:  (1) a current 
disability (a medical diagnosis); (2) the incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus (that is, a connection or link) 
between the in-service injury or aggravation and the current 
disability.  Competent medical evidence is required to satisfy 
this third prong.  See Elkins v. West, 12 Vet.App. 209, 213 
(1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 498 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  
"Although the claim need not be conclusive, the statute 
[38 U.S.C.A. §5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of service 
connection, this generally means that evidence must be presented 
which in some fashion links the current disability to a period of 
military service or to an already service-connected disability.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); Montgomery v. 
Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be true 
for purposes of determining whether it is well grounded.  King v. 
Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of medical 
diagnosis or causation, however, do not constitute competent 
evidence sufficient to render a claim well grounded. Grottveit v. 
Brown, 5 Vet.App. 91, 93 (1992); Espiritu v. Derwinski, 2 
Vet.App. 492, 495 (1992).

With respect to the specific criteria regarding the establishment 
of service connection for disability due to exposure to Agent 
Orange, the Board observes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 38 
C.F.R. § 3.309(e), shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such a 
veteran shall be presumed to have been exposed to a herbicide 
agent shall be the last date on which he or she served in the 
Republic of Vietnam during the Vietnam era.  "Service in the 
Republic of Vietnam" includes service in the waters offshore and 
service in other locations if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116, 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  (The 
term acute and subacute peripheral neuropathy means transient 
peripheral neuropathy that appears within weeks or months of 
exposure to an herbicide and resolves within two years of the 
date of onset.  38 C.F.R. § 3.309 (e), Note 2.)  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See 
Notice, 59 Fed. Reg. 341-346 (1994).

Notwithstanding the foregoing presumption provisions, which arose 
out of the Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, § 5, 98 Stat. 2725, 2727-29 
(1984), and the Agent Orange Act of 1991, Public Law No. 102-4, 
§ 2, 105 Stat. 11 (1991), the United States Court of Appeals for 
the Federal Circuit has determined that a claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994); Ramey v. Brown, 9 Vet.App. 40, 44 (1996), aff'd sub nom. 
Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet.App. 155, 
160-61 (1997).  Thus, the presumption is not the sole method for 
showing causation.  However, as noted above, where the issue 
involves a question of medical diagnosis or causation as 
presented here, medical evidence which indicates that the claim 
is plausible is required to set forth a well-grounded claim.  
Grottveit v. Brown, supra.

In this case, the veteran did serve in Vietnam, and his 
application for benefits shows that he seeks to establish service 
connection for a "nerve problem and skin problems on back" due 
to exposure to Agent Orange during service.  A review of the 
medical evidence in this case shows that the veteran was 
diagnosed to have peripheral neuropathy in 1984 and 1985, which, 
presumably was the nerve problem for which he sought VA benefits.  
This condition, however, was apparently attributed to a vitamin 
deficiency, rather than to any exposure to a herbicide in 
service.  Moreover, it was first shown approximately 15 years 
after the service during which the claimed exposure to Agent 
Orange took place, rather than within weeks or months of that 
service.  Thus, it may not be concluded that the peripheral 
neuropathy the veteran was diagnosed to have, in the 1980's, is 
the same as acute or subacute peripheral neuropathy for which 
service connection may be presumed, for those with the disease 
who served in Vietnam.  

The veteran has also been diagnosed as having seborrheic 
dermatitis affecting his chest and back.  Again, this has not 
been linked by any medical professional to exposure to Agent 
Orange in service, or otherwise, and it is not included among the 
diseases listed at 38 C.F.R. § 3.309(e).  Thus, it is not deemed 
by VA to be etiologically related to exposure to herbicide agents 
used in Vietnam, and the regulatory presumption created by 
38 C.F.R. § 3.309(e) does not apply in the veteran's case.

As the disabilities at issue are not among the diseases entitled 
to a presumption of service connection based upon exposure to 
herbicides, and as the appellant has not submitted any probative 
medical evidence which demonstrates a causal link between these 
disabilities and any exposure to herbicides in service, the Board 
finds that the veteran has not met the initial burden of 
presenting evidence of a well-grounded claim for service 
connection, as imposed by 38 U.S.C.A. § 5107(a).  As claims that 
are not well grounded do not present a question of fact or law 
over which the Board has jurisdiction, the claim for service 
connection disability due to exposure to Agent Orange must be 
denied.  See Epps v. Gober, supra.

In reaching this decision, the Board notes that, prior to April 
5, 1999, VA's Veterans Benefits Administration (VBA) Adjudication 
Procedure Manual, M21-1, Part VI, para. 7.20b, contained a 
liberal interpretation of the regulations that addressed the 
circumstances when exposure to a herbicide could be presumed, 
stating that "unless there is affirmative evidence to the 
contrary, a veteran who served on active duty in the Republic of 
Vietnam during the Vietnam era is presumed to have been exposed 
to a herbicide agent."  In a Court decision in McCartt v. West, 
12 Vet.App. 164 (1999), however, it was held that "neither the 
statutory nor the regulatory presumption will satisfy the 
incurrence element of Caluza where the veteran has not developed 
a condition enumerated in either 38 U.S.C. § 1116(a) or 38 C.F.R. 
§ 3.309(e)."  Therefore, in April 1999, the aforementioned 
section of the VBA Manual M21-1 was revised to clarify that the 
presumption of herbicide exposure under 38 C.F.R. 
§ 3.307(a)(6)(iii) is applicable only when considering 
presumptive service connection for diseases specified in section 
3.309(e).  The manual was thus brought in line with the statutory 
and regulatory provisions in this regard.  

In any case, even if the evidence were to demonstrate that the 
veteran was exposed to Agent Orange or other herbicides during 
service, as set forth above, in the absence of any competent 
evidence linking any current disability to that exposure, or any 
competent evidence reflecting that the veteran has one of the 
diseases listed in 38 C.F.R. § 3.309(e), he has failed to meet 
the threshold requirement of submitting a well-grounded claim for 
service connection for disability due to exposure to Agent 
Orange.  

Although we are aware of the veteran's sincerely held belief that 
he was exposed to Agent Orange in service, and that it was this 
exposure that caused him to develop the disabilities for which he 
seeks service connection, he has not shown that he is technically 
competent to offer a meaningful opinion on that question.  As 
indicated above, when the question involved does not lie within 
the range of common experience or common knowledge, but requires 
special experience or special knowledge, then the opinions of 
witnesses skilled in that particular science to which the 
question relates are required.  Questions of medical diagnosis or 
causation require such expertise.  The Board does not doubt the 
sincerity of the veteran's belief in the validity of his 
contentions, but he does not meet the burden of presenting 
evidence of a well-grounded claim merely by presenting his own 
testimony because, as a lay person, he is not competent to offer 
medical opinions.  See Bostain v. West, 11 Vet.App. 124, 127 
(1998) ("lay testimony . . . is not competent to establish, and 
therefore not probative of, a medical nexus"); Routen v. Brown, 
10 Vet.App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu, supra; Moray 
v. Brown, 5 Vet.App. 211 (1993); Grottveit, supra. 


ORDER

Service connection for disability claimed as due to exposure to 
Agent Orange is denied.


REMAND

With respect to the matter concerning the evaluation of the 
veteran's facial scars, the Board notes that service connection 
for that disability was initially denied in a September 1995 
rating action.  An appeal with respect to that service connection 
claim was subsequently perfected after the veteran expressed his 
disagreement with the decision to deny the claim in October 1995, 
a statement of the case was issued in April 1996, and a 
substantive appeal was received in April 1996.

By a September 1996 rating action, however, service connection 
for the veteran's facial scars was established, and a 10 percent 
disability evaluation was assigned.  The veteran was advised of 
this decision, and of his appellate rights, later that month.  In 
November 1996, the veteran's representative submitted a VA Form 9 
to the RO on which he indicated that it was to be considered in 
connection with the veteran's claim for an increased rating.  
There had been no claim for an increased rating submitted up to 
that time, but, since the veteran had recently been assigned a 10 
percent disability evaluation for his facial scars, that document 
was presumably meant to convey his disagreement with that 10 
percent rating.  

In September 1997, the RO issued what it characterized as a 
supplemental statement of the case to the veteran and his 
representative.  In that document, the criteria for establishing 
an increased rating for facial scars were discussed, and an 
explanation was provided as to why the RO did not believe the 
veteran was entitled to a rating in excess of 10 percent for that 
disability.  No further correspondence was received from either 
the veteran or the representative regarding this matter until May 
1998, when the veteran's representative submitted a statement in 
which he argued that an increased rating for this disability was 
warranted.  

As indicated in the Introduction to this decision, a perfected 
appeal to the Board of Veterans' Appeals of a particular decision 
entered by a Department of Veterans Affairs (VA) regional office 
(RO) consists of a notice of disagreement in writing received 
within one year of the decision being appealed and, after a 
statement of the case has been furnished, a substantive appeal 
received within 60 days of the issuance of the statement of the 
case or within the remainder of the one-year period following 
notification of the decision being appealed.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.302(b).  

As reflected in the chronology above, it does not appear that a 
substantive appeal addressing the issue of the evaluation of the 
veteran's facial scars was timely submitted.  There is provision 
for extending the time limits prescribed above, if an appellant 
files a timely request for an extension.  38 C.F.R. § 20.303.  
The record in this case, however, does not reflect that the 
veteran herein requested an extension of time in which to file 
his substantive appeal.  The United States Court of Appeals for 
Veterans Claims has held that, if a claimant fails to file a 
substantive appeal in a timely manner, "he is statutorily barred 
from appealing the RO decision."  Roy v. Brown, 5 Vet.App. 554, 
556 (1993); see also Fenderson v. West, 12 Vet.App. 119, 128-29 
(1999).  Since a timely substantive appeal is clearly a 
requirement, and not a mere procedural technicality, the Board 
must consider whether the veteran's appeal should be dismissed 
for lack of jurisdiction.

However, we note that the RO did not raise the issue of 
timeliness of the substantive appeal and, therefore, the veteran 
is not aware that it is an issue in this matter.  The Court has 
held that, when the Board addresses an issue that has not been 
addressed by the RO, the Board must consider whether the 
appellant would be prejudiced by the Board's going forward on 
that issue without first remanding for the RO to develop the 
issue in the first instance.  See Bernard v. Brown, 4 Vet.App. 
384, 393 (1993), noting that "the original SOC may have been 
insufficient to inform the claimant of the governing law and 
regulation [and, t]herefore, the claimant may not have received 
sufficient notice of the need to address that issue in his or her 
submissions, arguments, and testimony on appeal."  The Board 
believes that, in the interest of fairness and due process, the 
veteran's claim should be remanded to the RO so that the issue of 
whether he perfected a timely substantive appeal with regard to 
the September 1996 rating action can be thoroughly developed.  

Regarding the claim for service connection for a cervical spine 
disorder, the veteran essentially contends that he sustained an 
injury to his cervical spine in a July 1966 automobile accident.  
He believes this injury was aggravated during his remaining years 
in service by the wearing of his helmet in Vietnam, and that, 
over the years thereafter, developed into end-stage disc 
deterioration with large osteophytes, for which surgery was 
performed in 1996.  

A review of the veteran's service medical records fails to 
disclose any showing that he was provided treatment following a 
July 1966 automobile accident.  Service dental records dated in 
July 1966, however, do show that the veteran "was referred from 
general surgery for evaluation of possible facial fractures."  
At that time, it was noted there were multiple sutured 
lacerations on the veteran's forehead, but no facial fractures.  

In addition, the veteran has submitted a number of statements 
from individuals who knew him at the time, including his mother, 
setting forth their recollections of the claimed accident.  The 
veteran also submitted a copy of a July 1966 newspaper article, 
under the headline "Three Hurt Slightly In Accident," in which 
the veteran was described as one of those injured.  (In point of 
fact, the spelling of the last name of the soldier described in 
this article does not perfectly match the spelling of the 
veteran's last name, but, given all of the other evidence 
regarding this incident, we are convinced that the soldier 
referred to in the article was the veteran.)  Moreover, the 
veteran submitted photographs of a damaged vehicle (a Ford 
Mustang) which he described as the one in which he was riding 
when the accident occurred, and which showed a large dent in the 
front and one side, as well as cracks and holes in the passenger 
and driver side of the windshield.  Thus, there can be little 
doubt that the veteran was involved in an automobile accident in 
July 1966, in which he sustained facial lacerations.  

The remaining service medical records do not contain any 
reference to this accident or to any neck complaints.  The report 
of an annual examination, conducted in November 1968, revealed 
the presence of a 3-inch facial scar; the veteran's spine was 
considered normal upon clinical evaluation.  Similarly, the 
report of the examination conducted in connection with the 
veteran's discharge from service, in August 1969, revealed no 
complaints regarding the spine, and it was considered normal upon 
clinical evaluation.  

The post-service medical records do not reflect any neck 
complaints until several years after service.  Indeed, the report 
of an examination conducted in connection with the veteran's re-
enlistment in the Army Reserve, in April 1974, revealed that the 
spine was normal upon clinical evaluation.  Thereafter, there is 
no medical evidence of any relevant complaints until 1984.  The 
veteran, who apparently lived in South Korea from the time of his 
discharge from service until 1996, explained that he was not 
eligible for treatment on any U.S. military bases until 1984, and 
that he had sought medical care from only Korean health care 
providers prior to that time, for "simple colds and minor 
ailments."

In any event, in 1984, the veteran was seen for complaints that 
included paresthesia, which it was thought might be due to spinal 
cord compression at the cervical spine.  A record dated in 
January 1985 revealed that the veteran was considered to have 
"marked" neuro-foramina narrowing in the cervical spine, as 
well as osteoarthritis, and, in a December 1985 record, it was 
recorded that he complained of a 7-year history of progressive 
sensory loss.  After 1985, however, the veteran's medical records 
are essentially silent with respect to any cervical spine 
complaints or treatment, until 1994.  At that time, he reported 
having experienced neck pain since an automobile accident in 
service, and he was considered to have a central disc herniation 
in his neck.  

Shortly thereafter, the veteran submitted the claim for benefits 
which is the subject of this appeal.  In connection with that 
claim, he was examined for VA purposes.  The report of that 
examination discloses that he was diagnosed with severe spinal 
stenosis due to herniated intervertebral disc, central to the 
right side at the C3-4 and C4-5 levels, with associated cord 
compression and neural foraminal narrowing.  In addition, the 
physician who conducted this examination wrote that this was 
secondary to "MVA Nov 66 steady [increase] symptoms since."  

Subsequently, the veteran submitted an October 1996 statement 
from a private physician, Charles R. Ubelhart, M.D.  In that 
statement, Dr. Ubelhart wrote that he had recently treated the 
veteran for spinal canal narrowing, and offered his opinion 
regarding the onset of that condition.  In doing so, he set out 
the veteran's pertinent history as he understood it.  
Specifically, he wrote that the veteran's in-service automobile 
accident consisted of a 45-mph impact into the side of another 
vehicle, which caused the veteran to go "through the windshield 
up to the level of his waist."  This, he described, caused 
multiple cuts and contusions, and a severe sprain of the cervical 
spine which precipitated multiple non-specific body aches and 
headaches. It was Dr. Ubelhart's understanding that, thereafter, 
while still in service, the veteran continued to have chronic 
pain in the neck and some weakness in the upper extremities.  In 
addition, he understood the veteran was also losing the ability 
for fine dexterity at that time, and that he experienced 
numbness.  Dr. Ubelhart further understood that, as the years 
progressed, the veteran's numbness had progressed to the 
condition noted when seen by him in 1996.  At that time, the 
veteran had severe end-stage disc deterioration, with large 
osteophytes, "far beyond any normal wear and tear in a cervical 
spine."  Dr. Ubelhart essentially concluded by saying that he 
felt very strongly that the veteran's cervical spine disability 
was -

absolutely and without question directly related to 
the automobile accident of July 1966, incurred when he 
was on active duty at Ft. Campbell.  This resulted in 
severe injury to his disc space, a disruption of the 
casing of that disc, extrusion of the central disc 
material that protruded out into the spinal canal and 
over the years became totally calcified like a large 
rock in the floor of the spinal canal.  

Based upon the foregoing record, it does not appear that the 
veteran's medical history as described by Dr. Ubelhart is 
entirely consistent with, or corroborated by, the other evidence 
currently available.  While the veteran was clearly involved in 
an automobile accident in 1966, the evidence contemporaneous with 
the accident does not show that he was thrown through the 
windshield up to the level of his waist, that he sustained any 
cervical spine injuries, or that he voiced any complaints in that 
regard.  It was not until many years later that any record 
reflects any neck complaints, and it was not until 1994 that 
there was any thought to these being related to the 1966 
accident.   

It must also be noted, however, that the veteran's service 
medical records do not include any evidence of treatment for 
injuries that were obviously sustained in the 1966 accident.  
Since it seems clear that he was treated at the Ft. Campbell 
military hospital at that time, an attempt to obtain the clinical 
records of that treatment should be made.  Then, after obtaining 
the records of any current cervical spine disability treatment, 
the claims file should be referred to another physician, who, 
after reviewing the complete record, should be asked to render an 
opinion regarding the etiology of the veteran's neck disability, 
and the likelihood that it may be considered to have been 
incurred in service.  

In making this request, the Board is aware of the difficulty this 
may impose on the physician who receives it.  Nevertheless, even 
though the task is difficult, we must defer our final decision on 
the merits of this appeal until the medical issues are addressed 
in the context of the entire history of the condition of the 
veteran's neck.  This determination requires a high degree of 
medical expertise, and we recognize that a physician rendering an 
opinion as to etiology of a disorder is greatly assisted by 
having the benefit of the patient's clinical history as well as 
the opinions of medical professionals who have previously 
reviewed the case.  The Board is not competent to make diagnostic 
determinations, and we are not permitted to draw inferences as to 
medical causation or etiology without a solid foundation in the 
record.  See Rucker v. Brown, 10 Vet.App. 67, 74 (1997), citing 
Colvin v. Derwin-ski, 1 Vet.App. 171 (1991), and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

Accordingly, in view of the unique facts presented in this case, 
it is being remanded to the RO for the following action:  

1.  The RO should advise the veteran and his 
representative that the timeliness of his substantive 
appeal is in issue with respect to his claim for an 
increased evaluation for head and facial scars, and 
afford the veteran the opportunity to respond to, 
and/or submit any evidence pertinent to the issue of 
the timeliness of his substantive appeal with regard 
to that claim.  Thereafter, the RO should provide the 
veteran and his representative a supplemental 
statement of the case which addresses the mandatory 
filing requirements for a timely substantive appeal, 
as set out in applicable law and regulations, 
including 38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§§ 20.302, 20.303, 20.305.

2.  The RO should contact the veteran and request he 
provide the full address of Dr. James Howe.  Then, 
after obtaining any appropriate authorization from the 
veteran as may be necessary, the RO should attempt to 
obtain the records of treatment the veteran received 
for his cervical spine from Dr. Howe, as well as from 
Charles R. Ubelhart, M.D., Alexandria Orthopaedic 
Associates, Ltd., 2805 Duke Street, Alexandria, VA 
22314.  

3.  The RO should contact the National Personnel 
Records Center, or any other organization it deems 
appropriate, in order to attempt to obtain the 
clinical records of any in-patient treatment the 
veteran received at the Ft. Campbell Army Hospital, 
commencing on or about July 11, 1966, and ending on 
approximately August 11, 1966.  

4.  After the foregoing development has been 
accomplished, the RO should refer the claims file, 
including any additional evidence obtained, and a 
copy of this Remand, to a VA physician knowledgeable 
in treating disabilities of the cervical spine.  This 
physician should be asked to review the evidence of 
record, and to render an opinion as to whether it is 
at least as likely as not that the veteran's current 
cervical spine disability is related to any injuries 
he sustained in a July 1966 automobile accident.  In 
expressing his or her opinion, the physician should 
include citation to appropriate supporting records, 
and, in the event any opinion reached is inconsistent 
with any medical opinion already of record (as, for 
example, that of the physician who provided his 
opinion in an October 1996 letter to the effect that 
the veteran's cervical spine problems are related to 
service, as well as that of the physician who 
conducted the examination for VA purposes in 1995, 
when the veteran was in Korea), an explanation to 
account for any such inconsistency should be offered.  
A notation that a review of the claims file was 
conducted should also be made part of any report 
provided. 

5.  Upon completion of the above, the RO should 
review the evidence, and ensure that all of the 
foregoing development actions have been conducted and 
completed in full.  If any development is incomplete 
(for example, if any requested opinions are not 
provided), appropriate corrective action should be 
taken.  

6.  Next, the RO should review the evidence of record 
and enter its determination as to whether service 
connection is warranted for a cervical spine 
disability.  If any decision remains adverse to the 
veteran, the RO should issue a supplemental statement 
of the case to the veteran and his representative, 
both of whom should be given a reasonable opportunity 
to respond before the case is returned to the Board 
for further review. 

By this Remand, the Board intimates no opinion as to the ultimate 
outcome of this case, and although the veteran need take no 
action unless otherwise notified, he may furnish additional 
evidence and argument while the case is in Remand status.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 

